           Case 1:20-cv-03650-KPF Document 65 Filed 01/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x

JEAN AZOR-EL, ANTHONY MEDINA,                                           Case No. 1:20-cv-03650-KPF [lead]
RAMON GOMEZ, RONNIE COLE,
DAKWAN FENNELL, JAMES CARTER,                                           And Related Consolidated Cases:
MAURICE BARNAR, and LANCE KELLY,                                        1:20-cv-03978-KPF
individually and on behalf of                                           1:20-cv-03980-KPF
all others similarly-situated,                                          1:20-cv-03981-KPF
                                                                        1:20-cv-03982-KPF
         Plaintiffs,                                                    1:20-cv-03983-KPF
                                                                        1:20-cv-03985-KPF
         -against-                                                      1:20-cv-03990-KPF

CITY OF NEW YORK and KISA SMALLS,
                                                                        MOTION FOR PRELIMINARY
         Defendants.                                                    INJUNCTION

------------------------------------------------------------------x

         Plaintiffs respectfully move this Court, pursuant to Fed. R. Civ. P. 65, U.S. Const. amend

XIV, 42 U.S.C. § 1983, the Americans with Disabilities Act, and the Rehabilitation Act, for a

preliminary injunction1 commanding Defendant City of New York to implement the following

safety protocols:

         (a) Make alcohol-based hand sanitizer available to detainees except to detainees who have

             demonstrated a particularized threat of misuse;

         (b) Provide detainees sanitary wipes (such as Clorox or Lysol or equivalent wipes), or

             alternately disposable cloths with sufficient sanitizer;

         (c) Implement a daily testing regime among staff following reasonable public health

             standards to detect and trace COVID-19; and


1
  Although Plaintiffs have not yet moved for class certification, this Court need not rule on a class certification
motion or formally certify a class in order to issue the requested emergency relief. See, e.g., Newberg on Class
Actions § 24:83 (4th ed. 2002) (“The absence of formal certification is no barrier to classwide preliminary injunctive
relief.”); Moore’s Federal Practice § 23.50, at 23-396, 23- 397 (2d ed.1990) (“Prior to the Court’s determination
whether plaintiffs can maintain a class action, the Court should treat the action as a class suit.”).

                                                          1
         Case 1:20-cv-03650-KPF Document 65 Filed 01/22/21 Page 2 of 3




       (d) Require enforcement of the staff mandate to wear face masks, including taking

           disciplinary action against staff who fail to follow the mandate; and

       (e) Any other and/or further measures the Court deems appropriate.



       As set forth in the accompanying Memorandum of Law in Support, Plaintiffs have satisfied

the necessary elements to obtain a preliminary injunction at this stage. Plaintiffs respectfully

request oral argument and/or a hearing on the motion.


Dated: January 22, 2021                              Respectfully submitted,

                                                     KEENAN & BHATIA, LLC

                                                     By: ___/s E.E. Keenan_____________

                                                     Edward (E.E.) Keenan
                                                     90 Broad Street, Suite 200
                                                     New York, NY 10004
                                                     Tel: (917) 975-5278
                                                     ee@keenanfirm.com

                                                     and

                                                     Sonal Bhatia (pro hac vice forthcoming)
                                                     929 Walnut Street, Suite 5107
                                                     Kansas City, MO 64106
                                                     Tel: (816) 809-2100
                                                     sonal@keenanfirm.com

                                                     Attorneys for Plaintiffs




                                                2
         Case 1:20-cv-03650-KPF Document 65 Filed 01/22/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify service of the foregoing by filing it through the Court’s CM/ECF system,
which will simultaneously transmit notice to all case participants through their counsel of record
on the date of filing.

                                                     By: ___/s/ E.E. Keenan_____________
                                                     An Attorney for Plaintiffs




                                                3
